Ellison, J. —
This action is for the conversion of certain mining machinery by defendants. The judgment below was for plaintiff for the value of the property.
At defendants’ request the court made a special finding of facts with conclusion of law thereon as provided by section 2135, Revised Statutes 1889. The correctness of the finding of facts may be assailed in the appellate court on the ground of there being no evidence to support it, or that it does not include all the issues, if the evidence is preserved by bill of exceptions. Nichols v. Carter, 49 Mo. App. 401. But we understand from a recent ruling of the supreme court, in order to assail such finding, exception must be taken and preserved by the objecting party. Loewen v. Forsee, 137 Mo. 38. Defendants failed to save any exception to the finding or conclusion'of law and hence we can not look into the evidence to ascertain whether it was a proper or complete finding on the issues.
But the finding of facts and conclusions of law thereon become a part of the record proper, and we will examine into them to see if the findings support the conclusion, although no exception is taken. Nichols v. Carter, supra.
After an examination of the finding of facts as made by the court (set out at another place) we have no doubt it justified the conclusion of law pronounced that defendants were guilty of a conversion of plaintiff’s *622property of the value and to the damage of plaintiff as pronounced by the court.
The result is that we affirm the judgment.
All concur.